                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
DCP:DG/SSS/GMM                                       271 Cadman Plaza East
F. #2016R02185                                       Brooklyn, New York 11201



                                                     March 12, 2020

By Hand and ECF

The Honorable Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District of New York
Brooklyn, NY 11201

               Re:    United States v. Donville Inniss
                      Criminal Docket No. 18-134 (S-2)(KAM)

Dear Judge Matsumoto:

               The government respectfully submits this letter in response to the defendant
Donville Inniss’s (“the defendant”) motion for acquittal pursuant to Rule 29 of the Federal Rules
of Criminal Procedure. For the reasons set forth below, the defendant’s motion should be
denied.

               I.     Background

                On March 15, 2018, a grand jury returned a three-count indictment against the
defendant. On August 22, 2018, the grand jury returned a three-count superseding indictment
against the defendant and two co-conspirators, Ingrid Innes and Alex Tasker, and on August 1,
2019, the grand jury returned a second superseding indictment against the same three defendants
(“the Superseding Indictment”). (Dkt. No. 50). Count One of the Superseding Indictment
charged all three defendants with conspiracy to commit money laundering, in violation of 18
U.S.C. § 1956(h). Counts Two and Three charged all three defendants with substantive money
laundering, in violation of 18 U.S.C. § 1956(a)(2)(A). Each count charged the defendants with
intending to promote the carrying on of an offense against a foreign nation involving bribery of a
public official, in violation of the Prevention of Corruption Act of Barbados, Barbados’ anti-
bribery statute. Superseding Indictment ¶¶ 22, 24.

               The charges stemmed from a bribery and money laundering scheme in which the
defendant, formerly Barbados’ Minister of Industry, International Business, Commerce and
Small Business and Development (“Minister of Industry”) and a member of the Barbados
Parliament, accepted bribes from Innes and Tasker, both of whom were senior executives at the
Insurance Corporation of Barbados Ltd. (“ICBL”), an insurance company in Barbados. The
bribe payments were made to secure ICBL’s business with the Barbados Investment and
Development Corporation (“BIDC”), a Barbadian government agency that the defendant
oversaw, and laundered through bank accounts in the United States.

              II.     The Trial

                At trial, which began on January 13, 2020, the government introduced testimony
from six witnesses and documentary evidence – including emails, text messages and bank
records – establishing that, in 2015 and 2016, the defendant accepted two bribe payments from
ICBL and laundered those payments through bank accounts in New York. A summary of the
trial evidence is set forth below.

                      A. The 2015 Bribe

                 In 2015, the BIDC was deciding which insurance companies would insure its
properties, which were worth more than $100 million. (See GX 123). The prior year, the BIDC
had used three insurance companies: (i) ICBL, which had a 50% share of the BIDC’s business;
(ii) Consumers’ Guarantee Insurance (“CGI”), which had 30%; and (iii) Trident Insurance
(“Trident”), which had 20%. (Id.). CGI and Trident were competitors of ICBL. In March 2015,
the BIDC management recommended that the BIDC continue the same insurance arrangement
from 2014. (GX 111-A). Shortly after receiving this recommendation, the BIDC solicited
proposals from insurance brokers for the BIDC business and, after receiving a number of
proposals, in June 2015 the BIDC management again recommended that the BIDC “retain the
current trio of insurers with the existing 50% (ICBL), 30% (CGI), & 20% (Trident) ratio.” (GX
121). 1 However, according to BIDC board minutes, the board reversed course and, on June 22,
2015, decided to award ICBL a 70% share and CGI a 30% share. (See GX 125, 126).

                In July 2015, the defendant met with Innes to discuss the renewal of ICBL’s
contracts with the BIDC. 2 (Trial Transcript (“T.”) 167). At that time, Goulbourne Alleyne, the
Deputy Chief Executive Officer of ICBL, had been in discussions with the BIDC’s broker, CGM
Gallagher Insurance (“CGM”), about the terms of ICBL’s renewal contract. (T. 160-61).
Alleyne testified that his role in the negotiation process was to work with the brokers and that
Innes’ role was to meet with the defendant. (Id.). After the defendant’s meeting with Innes,
Alleyne emailed Innes and asked her how the meeting went. (GX 35). Innes responded that the
defendant “has given instructions to proceed with the insurance.” (T. 168-69; GX 35).




              1
                On June 4, 2015, the defendant emailed Sonja Trotman, the BIDC’s Chief
Executive Officer, and asked about the status of the BIDC insurance. (GX 32). The day before
sending this email, the defendant received a text message from Tasker that stated: “We need to
talk.” (GX 39).
              2
                In his role as Minister of Industry, the defendant oversaw the BIDC and
appointed its board of directors. (See, e.g., GX 113, 139 (BIDC annual reports submitted to the
defendant); GX 134 (letter regarding appointment of BIDC board of directors)).


                                               2
                In or about and between June 22, 2015 and July 15, 2015, the BIDC awarded and
finalized the 2015 insurance contract to ICBL and CGI. (GX 37, 128, 130). ICBL received a
70% share and CGI received a 30% share. The term of the contract was from July 15, 2015 to
April 1, 2016, and the total premium on ICBL’s portion of the business was $661,469.30
Barbadian dollars. (GX 37).

                In August 2015, Kamante Millar, the former Chief Financial Officer of ICBL,
attended a meeting with Innes and Tasker in Innes’ office. (T. 42). During the meeting, Innes
told Millar that ICBL needed to make an urgent payment in U.S. dollars to the defendant for a
“referral bonus.” (T. 42-43, 45). Millar testified that a referral bonus was a term for payments
that ICBL made to people – other than agents or brokers – who either referred new business to
ICBL or took actions that would result in an existing policyholder renewing their business with
ICBL. (T. 53). During the meeting, Millar told Innes and Tasker that it would not be possible to
make an urgent payment in U.S. dollars from Barbados because the payment would need to be
reviewed by the Financial Services Commission in Barbados. Millar therefore suggested that
they make the payment through BF&M Ltd. (“BF&M”), ICBL’s parent company in Bermuda,
and Innes agreed. (T. 44-47).

               After the meeting, Tasker gave Millar a piece of paper with bank account
information for the payment. Specifically, the paper contained bank account information for a
company called Crystal Dental Lab (“CDL”) with an address in Elmont, New York. (T 51; GX
38). Tasker told Millar that CDL was the defendant’s company in the United States. (T. 51). In
reality, CDL was a dental company incorporated in New York and run by the defendant’s
associate, Roger Clarke. (See GX 92 – GX 92-S). It conducted no business with ICBL in 2015
or 2016. (T. 188-89).

                 After Tasker provided Millar with the CDL’s bank account information, Millar
asked Tasker how much the payment to the defendant would be. Tasker responded by telling
Millar the amount of the premium on the insurance contract for which the defendant would be
paid, and the rate for determining the defendant’s payment. (T. 52). Using a calculator, Millar
multiplied the premium times the rate and determined that the payment to the defendant would
be $16,536.73. (T. 52, 54, 57). Millar then created a fake invoice from CDL to ICBL for that
amount, and sent it to BF&M for processing. (T. 55; GX 41). The invoice was dated August 10,
2015. (GX 41).

                In the days leading up to this meeting, the defendant had a number of
communications with Tasker. Specifically, on August 5-6, 2015, the defendant and Tasker
exchanged text messages about meeting in person and speaking on the phone. (GX 39). On
August 9, 2015, Tasker sent the defendant a text message that stated, in part: “Do not forget to
drop off the letter in the am.” (Id.). The following day, August 10, 2015, the defendant sent
himself an email, the subject of which was “bank,” that included bank account information for an
account in the name of CDL at Bank of America. (GX 40). That bank account information was
the same account information that was on the paper that Tasker provided Millar, and that Millar
then entered in the fake August 10, 2015 invoice from CDL to ICBL. (GX 41). The amount of
the invoice – $16,536.73 – equaled exactly five percent of ICBL’s premium ($661,469.30
Barbadian dollars, the equivalent of $330,734.65 U.S. dollars) on its 2015 contract with the
BIDC. (T. 344-45).


                                               3
             On August 17, 2015, BF&M sent $16,536.73 to CDL’s bank account in New
York. (GX 44). Two days later, almost all of that money ($16,000) was deposited in a Bank of
America account in the defendant’s name. (GX 5, 18).

                      B. The 2016 Bribe

                ICBL’s 2015 contract with the BIDC ran through April 1, 2016. (GX 37). Four
days later, on April 5, 2016, the defendant sent Tasker an email, the subject of which was
“crystal invoice,” attaching a $20,000 invoice from CDL to ICBL for “consultancy services”
from June 2015 through February 2016. (GX 54, 54-A). The defendant sent the email to
Tasker’s personal email account and included no text in the body of the email. (GX 54). As
noted above, CDL did not provide consultancy services or any services for ICBL in 2015 or
2016. (T. 188-89).

                Around the same time that the defendant sent Tasker the $20,000 invoice, Tasker
told Millar that the business the defendant had referred to ICBL in August 2015 was up for
renewal and that ICBL needed to make a $20,000 payment to him. (T. 76). After Tasker gave
Millar the premium amount for the contract and the rate for the referral, Millar calculated the
payment based on those figures. (T. 76). Millar then asked why the payment was not the exact
amount that she had calculated. Tasker told her that “we decided” to make a round payment.
(Id.). Millar then pulled up the template for the invoice that she had created in August 2015, and
created a second fake invoice from CDL to ICBL requesting a $20,000 payment for “consulting
services” that were never provided. (T. 77; GX 51).

                On April 7, 2016 – two days after the defendant emailed Tasker the CDL invoice
for $20,000 – Millar emailed the invoice she had created to BF&M for processing and payment.
(GX 55). During the next week, Millar, Innes and Tasker exchanged a number of emails about
the payment to CDL. On April 11, 2016, Innes wrote to Tasker and told him to “verify that [th]is
is paid only for icbl’s portion asap.” (GX 56). The following day, Tasker wrote that ICBL’s
“portion of the premium is $915982.90 via the broker.” (Id.). Millar then responded to Tasker’s
email and requested that he send the “breakdown of the payment so I can attach to the support
and tie the pieces back.” (Id.). In response, Tasker sent a document regarding the insurance of
BIDC’s properties and wrote that Millar should “pay attention to page 8.” (Id.). Page 8 of the
document provided ICBL’s premium on its 2016 contract with the BIDC. (GX 56-A).

               On April 18, 2016, BF&M sent $20,000 to CDL’s bank account in New York.
(GX 58). Approximately one week later, almost all of that money ($19,750) was deposited into
the defendant’s bank accounts in the United States. The funds were divided into three payments
($9,000, $8,000 and $2,750) and deposited into three different accounts in the defendant’s name.
(See GX 2, 6, 14, 16).

                      C. The End of the Scheme

              In October 2016, BF&M’s Chief Financial Officer, Michael White, contacted
BF&M’s Chief Executive Officer, John Wight and told him that BF&M’s Finance Department
had discovered the two payments to CDL and was investigating them. (T. 143). During a
subsequent phone conversation, John Wight questioned Innes and Tasker about the purpose of


                                                4
the two payments and told them that the payments were bribes. After the call, Innes said “Oh my
God, I can get fired for this.” (T. 101-103). During that same time period, Innes told Alleyne
that the payments to CDL were for BIDC business. (T. 190).

               III.    The Verdict

                On January 16, 2020, after four days of trial and approximately two hours of
deliberations, the jury found the defendant guilty on all counts.

               IV.     Defendant’s Rule 29 Motion

               On February 22, 2020, the defendant filed a motion for acquittal pursuant to
Federal Rule of Criminal Procedure 29. (Dkt. Nos. 111-12). In his motion, the defendant
acknowledges that there was “clear evidence of the money from Barbados to a third party in the
United States and back into Donville Inniss’ bank account” but contends that “there was no trial
testimony upon which the jury could properly infer that the conduct of Donville Inniss was part
of a scheme to induce a bribe.” (Dkt. No. 112 (“Def. Decl.”) at 3). The defendant further
contends that there was “insufficient evidence to establish a benefit that was an inducement to,
reward for or otherwise on account of, doing of forbearing to do anything.” (Id. at 3-4). Finally,
the defendant contends that “there was insufficient evidence to demonstrate that the payments
were corrupt; a payment for a favorable vote.” (Id. at 4). As discussed below, these claims are
meritless.

               V.      Applicable Law

                 Rule 29(a) of the Federal Rules of Criminal Procedure provides that “the court on
the defendant’s motion must enter a judgment of acquittal of any offense for which the evidence
is insufficient to sustain a conviction.” See Fed. R. Crim. P. 29(c). As the Second Circuit has
observed, to upset a jury verdict, the defendant bears a heavy burden:

               In challenging the sufficiency of the evidence to support his
               conviction, a defendant bears a heavy burden. In considering such
               a challenge, we must credit every inference that could have been
               drawn in the government’s favor and affirm the conviction so long
               as, from the inferences reasonably drawn, the jury might fairly have
               concluded guilt beyond a reasonable doubt. We defer to the jury’s
               determination of the weight of the evidence and the credibility of
               the witnesses, and to the jury’s choice of the competing inferences
               that can be drawn from the evidence. Pieces of evidence must be
               viewed not in isolation but in conjunction, and the conviction must
               be upheld if any rational trier of fact could have found the essential
               elements of the crime beyond a reasonable doubt.

United States v. Reifler, 446 F.3d 65, 94-95 (2d Cir. 2006) (citations and quotation marks
omitted); United States v. Rosenthal, 9 F.3d 1016, 1024 (2d Cir. 1993) (“It is well established
that a defendant challenging the sufficiency of the evidence underlying a conviction bears a very
heavy burden.”) (internal citations omitted). In assessing sufficiency, a court is “obliged to view


                                                 5
the evidence in its totality and in the light most favorable to the prosecution.” United States v.
Florez, 447 F.3d 145, 154-55 (2d Cir. 2006).

                In resolving a Rule 29 motion, a court “must be careful to avoid usurping the role
of the jury.” United States v. Autuori, 212 F.3d 105, 114 (2d Cir. 2000) (internal citation
omitted); see also Florez, 447 F.3d at 154-55 (in evaluating evidence in connection with a Rule
29 motion, courts must be “mindful that the task of choosing among permissible competing
inferences is for the jury, not a reviewing court”); United States v. Rea, 958 F.2d 1206, 1221-22
(2d Cir. 1992) (“Matters of the choice between competing inferences, the credibility of the
witnesses, and the weight of the evidence are within the province of the jury, and [the court is]
not entitled to second-guess the jury’s assessments.”); United States v. Barret, No. 10-CR-809
(KAM), 2012 WL 3229291, at *16 (E.D.N.Y. Aug. 6, 2012). The Second Circuit has cautioned
courts not to usurp the jury’s role because “jurors are entitled, and routinely encouraged, to rely
on their common sense and experience in drawing inferences.” United States v. Huezo, 546 F.3d
174, 182 (2d Cir. 2008).

                In addition, as the Second Circuit has made clear, trial courts may grant a
judgment of acquittal “only if the evidence that the defendant committed the crime alleged is
‘nonexistent or so meager that no reasonable jury could find guilt beyond a reasonable doubt.’”
United States v. Guadagna, 183 F.3d 122, 130 (2d Cir. 1999) (quoting United States v. White,
673 F.2d 299, 301 (10th Cir. 1982)); see also United States v. Jackson, 335 F.3d 170, 180 (2d
Cir. 2003) (district court may grant a Rule 29 motion for insufficiency only “if it concludes that
no rational trier of fact could have found the defendant guilty beyond a reasonable doubt”);
United States v. Greebel, No. 15-CR-637 (KAM), 2018 WL 3900496, at *23 (E.D.N.Y. Aug. 14,
2018). “[I]f the court ‘concludes that either of the two results, a reasonable doubt or no
reasonable doubt, is fairly possible, [the court] must let the jury decide the matter.’” Guadagna,
183 F.3d at 129.

                Furthermore, “[d]irect evidence is not required; ‘[i]n fact, the government is
entitled to prove its case solely through circumstantial evidence, provided, of course, that the
government still demonstrates each element of the charged offense beyond a reasonable doubt.’”
United States v. Lorenzo, 534 F.3d 153, 159 (2d Cir. 2008) (quoting United States v. Rodriguez,
392 F.3d 539, 544 (2d Cir.2004)); see also United States v. Irving, 452 F.3d 110, 117 (2d Cir.
2006) (“A jury may convict on circumstantial evidence alone.”); accord United States v. Jackson,
335 F.3d 170, 180 (2d Cir. 2003); United States v. Martinez, 54 F.3d 1040, 1043 (2d Cir. 1995).
When making a case based on circumstantial evidence, the government need not “exclude every
reasonable hypothesis other than that of guilt.” Holland v. United States, 348 U.S. 121, 139
(1954); see also Rosenthal, 9 F.3d at 1024 (“The government need not eliminate every theory of
innocence, and the reviewing court must consider pieces of evidence not in isolation, but in
conjunction.”); United States v. Puzzo, 928 F.2d 1356, 1361 (2d Cir. 1991).

               VI.     Argument

               The defendant’s Rule 29 motion essentially contends that there was insufficient
evidence upon which the jury could find that the defendant intended to promote a violation of the
Prevention of Corruption Act of Barbados. The defendant is incorrect. As set forth below, there



                                                 6
was more than sufficient evidence upon which a rational jury could find that the defendant
intended to promote a violation of this anti-bribery statute. 3

                First, there was overwhelming evidence that both payments to the defendant were
for ICBL’s contracts with the BIDC, i.e., the government agency that the defendant oversaw.
The August 2015 payment to CDL was $16,536.73 – exactly five percent of the premium ICBL
was to be paid under its 2015 contract with the BIDC. (T. 344-45). Millar testified about how
she calculated that number: Tasker provided her with the premium and the rate and she
multiplied the two numbers. (T. 52, 54, 57). It was plainly rational for the jury to conclude that
the premium Tasker provided was for the BIDC contract. Indeed, that is the only plausible
explanation for how Millar arrived at that exact number. This demonstrates that the payment
was for the defendant’s role in ensuring the contract went to ICBL.

               The April 2016 payment was also directly linked to the BIDC contract. When
Tasker told Millar that ICBL had to make another payment to CDL, he said that it was because
the business the defendant had referred was up for renewal. (T. 76). As set forth above, that
business was with the BIDC. Finally, in addition to the clear documentary evidence showing
that both payments were for BIDC contracts, Innes admitted to Alleyne that the payments to
CDL were for BIDC business. (T. 190). In sum, there was more than sufficient evidence from
which the jury could conclude that the payments to the defendant were for government contracts.
In other words, that they were bribes.

                Second, contrary to the defendant’s contention, there was more than sufficient
evidence that the payments were an “inducement to, reward for or otherwise on account of doing
or forbearing to do anything.” (Def. Decl. at 3-4). Whether described as inducements for
ensuring that ICBL won the BIDC contract or rewards for having done so, the payments were
plainly on account of the defendant “doing or forbearing to do anything” with regard to
government contracts awarded by the agency he oversaw. Indeed, Innes admitted that the
payments to the defendant were for BIDC business. (T. 190). And the evidence established that
the defendant gave “instructions to proceed” with the ICBL contract (T. 168-69, GX 35) – a
contract that gave ICBL a 20% greater share of the BIDC business than it had in 2014. But even
if the defendant had done nothing at all, as the Court instructed the jury, “it does not matter

               3
                 The district court instructed the jury on Barbados’ anti-bribery statute, including
the following elements of a violation of that law:

       First, that the receiving person corruptly solicited, received or agreed to receive;
       Second, the receipt was any gift, loan, fee, reward or advantage whatsoever; Third,
       the gift, loan, fee, reward or advantage was for the benefit of himself or anyone
       else; Fourth, that the benefit was an inducement to, reward for or otherwise on
       account of doing or forbearing to do anything; Fifth; the receiver was any member,
       officer or servant of the Crown or of a public body of Barbados; and Sixth, that the
       benefit was in respect of any matter or transaction whatsoever, actual or proposed,
       in      which      the     Crown      or       public    body      is    concerned.

(T. 533-34).

                                                 7
[under the Prevention of Corruption Act of Barbados] whether the public official actually
performed the act or refrained from performing the act in question.” (T. 535). There was more
than sufficient evidence for the jury to conclude that the ICBL executives sent approximately
$36,000 to a dental company in New York for the defendant’s benefit for a reason – because they
believed that the defendant would secure ICBL’s business with the BIDC.

                Third, in addition to the above evidence tying both payments to the BIDC
contracts, there was substantial evidence of the numerous steps that the defendant and his co-
conspirators took to hide the payments, all of which further reflected their illicit nature. For the
first bribe payment, the defendant emailed himself CDL’s payment information (GX 40); met
Tasker in person to provide him with the payment information in hard copy; (GX 38; 39);
omitted any reference to himself in the document he provided Tasker (GX 38); and had the
payment sent to CDL instead of to himself – even though he had multiple U.S. bank accounts in
his own name. (GX 4, 13). Similarly, for the second bribe payment, the defendant emailed a
fake invoice from CDL to Tasker’s personal email account, instead of to his ICBL email account
(GX 54); again omitted any reference to himself in the invoice (GX 54-A); requested payment
for “consultancy services” that were never provided (id.; T. 188-89); and, after the payment was
in CDL’s bank account in New York, deposited it into three separate bank accounts in his own
name (GX 2, 14, 16). All of these steps that the defendant took to hide the payments provided
additional bases upon which the jury could conclude that the payments were, in fact, bribes.

               Finally, the defendant’s suggestion that the government had to prove that the
payments were for a “favorable vote” is incorrect. (Def. Decl. at 3). Whether the payments were
for a favorable vote, an “instruction[] to proceed” (GX 35), or on “account of doing or forbearing




                                                 8
to do anything,” (T. 533), they were payments to a public official for government contracts. As
such, they were payments intended to promote the violation of Barbados’ anti-bribery law.

              VII.    Conclusion

              For the reasons set forth above, the defendant’s motion should be denied.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:        /s/
                                                    David Gopstein
                                                    Sylvia Shweder
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6153/6092

                                                    ROBERT A. ZINK
                                                    Chief, Fraud Section
                                                    Criminal Division
                                                    U.S. Department of Justice

                                            By:      /s/
                                                    Gerald M. Moody, Jr.
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    (202) 616-4988


cc:    Anthony Ricco, Esq., and Steven Legon, Esq. (by ECF)




                                               9
